Citation Nr: 1208344	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  

This appeal originally came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD at a 30 percent disability rating.

This case was initially before the Board in February 2009, at which time the Board remanded the issue currently on appeal for further evidentiary development.  In a December 2010 decision, the Board granted a 50 percent rating for the Veteran's PTSD and remanded the issue of entitlement to a TDIU due to service-connected disabilities for further evidentiary development.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the December 2010 Board decision granting a 50 percent disability rating, but denying an even higher rating for his PTSD.  In an Order dated July 2011, the Court remanded the Board's decision for compliance with a Joint Motion for Partial Remand (Joint Remand) dated in June 2011.  Specifically, the Joint Remand indicated that, while the Board found that a 50 percent disability rating was warranted for the Veteran's PTSD, it failed to provide adequate reasons and bases for its denial of a rating in excess of 50 percent for the PTSD.  This matter is now before the Board.

In a June 2011 rating decision, the RO granted service connection for coronary artery disease at a temporary 100 percent evaluation effective September 15, 2007, and at a 30 percent evaluation effective January 1, 2008.  The Veteran has not appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.


FINDINGS OF FACT

Service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to symptoms including depression; mood swings; sleep problems; nightmares occurring 3 to 4 times a year; intrusive thoughts, difficulty coping with anger; irritability; impaired impulse control; hyper startle response; limited interests; lack of motivation; mind wandering; impaired attention, concentration, and memory; social withdrawal; difficulty tolerating crowds; and intermittent and transient suicidal ideation, with passive death wishes.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice as to this claim is needed under VCAA. 

In addition, the duty to assist the Veteran also has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also has obtained multiple VA mental examinations to determine the severity of the Veteran's PTSD.  38 C.F.R. § 3.159(c)(4).  Pursuant to the Board's February 2009 remand, the RO obtained the Veteran's records from the Social Security Administration (SSA).  Additionally, a November 2009 VA examination was accomplished to ascertain the current level of the Veteran's PTSD. The Board finds that the VA examinations obtained in this case were more than adequate as they provide sufficient detail to determine the current severity of the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that there has been substantial compliance with its February 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the VA examination obtained in this case is more than adequate, as it was based upon an examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  There is no indication of additional treatment since VA treatment records were associated with the claims file in March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. 

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

Historically, the Board's June 2006 decision granted service connection for PTSD, and the RO subsequently assigned a 30 percent disability rating, effective February 2, 2004, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, such as occasional truancy or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 46-47. 

A review of the records reveals a December 2003 VA mental health report that noted the Veteran's history of treatment for depression and his diagnosis of bipolar disorder.  On mental status examination, the Veteran was alert and fully oriented. He denied hallucinations and no apparent delusion was shown.  He reported mood swings, currently being depressed, and difficulty with sleep onset, attention, and concentration.  His affect was euthymic. He denied racing thoughts, or suicidal or homicidal thoughts or intent.  The diagnoses were bipolar disorder, mixed type on Axis I; and borderline personality traits on Axis II.  A GAF score of 45 was listed. 

A December 2003 mental health report indicated that the Veteran stated that he was ready to take his prescription medication if he had regular follow-up.  He was accompanied by a lady friend who described his symptoms, to include depressive episodes, hypomanic episodes, irritability, impulse control problems, and substance abuse.  It was noted that the Veteran also had some PTSD symptoms.  A GAF score of 50 was listed.

In a January 2004 VA mental health report, the Veteran was seen for routine visit. He was not sure if his psychiatric medication had any effect on him.  On mental status examination, he was alert and fully oriented.  No hallucinations or apparent delusions were shown.  He reported mood swings, and difficulty with sleep onset, attention, and concentration.  His affect was euthymic.  He denied racing thoughts or thought or intent to harm himself or others, and contracted to obtain help instead of taking action if this were to occur.  The impressions were bipolar disorder, mixed type on Axis I; borderline personality traits on Axis II; and chronic mental illness. A GAF score of 50 was listed. 

In a February 2004 VA mental health report, the Veteran reported "feeling pretty good."  On mental status examination, he was alert and fully oriented.  No hallucinations or apparent delusions were shown.  He reported mood swings, and difficulty with sleep onset, attention, and concentration.  His affect was euthymic. He denied racing thoughts or thought or intent to harm himself or others, and contracted to obtain help instead of taking action if this were to occur.  The impressions were bipolar disorder, mixed type; borderline personality traits; and chronic mental illness.  A GAF score of 50 was listed.

In an April 2004 VA mental health report, the Veteran reported doing "ok" with current medication and having occasional dreams, but did not mention any side effects.  On mental status examination, he was alert and fully oriented.  No hallucinations or apparent delusions were shown.  He reported mood swings, and difficulty with sleep onset, attention, and concentration.  His affect was euthymic. He denied racing thoughts, violent behaviors, or thought or intent to harm himself or others, and contracted to obtain help instead of taking action if this were to occur. The impressions were bipolar disorder, mixed type; borderline personality traits; and chronic mental illness.  A GAF score of 50 was listed. 

In a June 2004 VA mental health intake assessment report, the Veteran reported depression, inability to control anger, memory problems, and mind wandering.  He denied suicidal or homicidal ideation, with or without plan, but reported occasional suicidal thoughts in passing with no plan.  On mental examination, he was alert, fully oriented, neatly dressed, and with good grooming and hygiene.  No apparent disorder of thought content or form was shown.  The Veteran denied hallucinations. No suicidal or homicidal ideation was shown.  His speech and motor activity were normal; affect showed full range and was appropriate to mood and subject; and insight and judgment appeared unimpaired.  The Veteran reported living alone with no set full-time job.  His brother paid all the bills on the house.  The Veteran occasionally helped his sister with her business.  The provisional diagnoses were bipolar disorder and PTSD symptoms.  A GAF score of 49 was listed. 

A September 2004 VA mental health report noted that the Veteran was seen for medication management and supportive counseling.  The Veteran relayed his traumatic combat experience in which he witnessed death of fellow soldiers and Vietnamese.  He reported nightmares that had decreased in frequency to 3 to 4 times a year and weird dreams that he could not recall.  He awoke fighting with bed sheets off bed and in sweat almost every night.  He also reported flashbacks in the past, but none currently, and intrusive thoughts when triggered by talking about his experience in Vietnam and helicopter sounds.  He reported significant memory problems, which interfered with his ability to recall dates, times, or names of other people; and he often did not know what day it was.  He also had short memory problems with finding keys and remembering list for the store.  He retired early in 1990.  He worked for a plant from 1993 to 1997, but quit because he could not get along with others and had difficulty dealing with supervision.  He stated that he did not have many friends and thought he had a way of irritating people.  He became often aggravated by others when he helped them, but they did not want to help him in return.  He was never married, and had a girlfriend who was married.  He denied difficulty tolerating crowds, but tended to stay away from social events.  He denied hypervigilance.  On mental status examination, the Veteran appeared well-groomed, fully oriented, and calm.  No abnormalities were noted in terms of behavior or psychomotor activity.  His speech was with normal rate and tone and spontaneous. He showed cooperative and attentive attitude toward the examiner; affect was mildly constricted; thought process was linear and goal-directed; thought content was rational; and no hallucinations were shown.  He reported suicidal ideation, but denied intent, stating that he did not have the nerve and would not hurt his mother. It was noted that there was no suicidal risk.  He denied homicidal ideation.  It was noted that his concentration and attention were partially intact as evidenced by inability to watch a movie or show all the way through before his mind began racing.  His short-term memory was impaired, as evidenced by misplacing keys, forgetting lists, not knowing day of the week, and leaving a pot on stove that ignited.  Long-term memory was also impaired in that he could not recall people's names that he knew well.  He reported his sleep was non-restorative, restless, fragmented, and with early morning awakening and fatigue.  He reported engaging in hobbies or working daily, getting out of the house, helping his sister daily with her business.  He presented irritability and anger, which improved; nightmares with frequency of 2 times a year; being combative in sleep; night sweats; and flashbacks, which were rare in frequency.  The impressions were bipolar disorder I, depressed phase; chronic PTSD; and alcohol abuse and dependence.

A September 2004 SSA psychiatric evaluation report stated that the Veteran complained of bipolar disorder and memory issues, as well as alcohol abuse.  The Veteran reported a typical day for him involved helping his sister out with her business.  He was able to drive, do household chores, prepare his own meals, shop, manage his money independently, and bathe and dress himself.  Objectively, the Veteran's general appearance was neat and clean.  He was oriented in all spheres and psychomotor activity was within normal limits.  There were no communication skills or difficulties noted.  His affect was flat, with matching mood.  Thought process was within normal limits; attitude and cooperation was good; and there was no evidence of malingering or embellishment.  No evidence of auditory or visual hallucination was found.  The Veteran reported fleeting suicidal thoughts, but denied any suicidal ideation.  He reported his sleep was erratic.  The consulting psychologist noted that the Veteran's tolerance for stress and frustration as given by history and presentation was poor; insight into the nature and extent of current situation was fair; and impulse control was deficient.  It was noted that the Veteran had a relative insignificant deficit in expressive writing; however, sight reading and basic math skills were fairly functional.  The intelligence test revealed that the Veteran had at least average intellectual skills and fairly commensurate basic academic skills.  It was noted that the Veteran's ability to relate to others was somewhat impaired by bipolar disorder.  It also was noted that his ability to concentrate and persist on complex tasks was moderately impaired, but that this ability was intact on simple tasks.  The diagnoses under the DSM-IV criteria were bipolar disorder, not otherwise specified; and alcohol abuse by history and presentation on Axis I.  A GAF score of 56 was assigned.  As to etiology, it was noted that the Veteran's psychiatric disorder was tied to a complex interaction between a variety of acquired and developmental factors. 

An October 2004 SSA functional capacity assessment stated that the Veteran was currently seen by VA and found to have a diagnosis of bipolar affective disorder, although his only symptoms were of racing thoughts and some sleep problem.  It was noted that he had no suicidal or homicidal ideation and that he was fully oriented and euthymic.  He also carried a diagnosis of borderline personality disorder, with average intelligence quotient (IQ) and impulsive control disorder.  It was also noted that the Veteran had some alcohol abuse or use problem.  Upon considering the signs and symptoms from the VA and other medical records, the consulting physician stated that the Veteran was able to do simple tasks for requisite time periods without need of any special help or supervision for a work day.  It was noted that the Veteran could be difficult to supervise at times due to his bipolar symptoms, but could be on time and work with a schedule.  The physician noted that the Veteran could benefit from constructive input from others, a slower work pace, fewer changes in work type and task, lower meaningful general public contact, and fewer demands for complex task and high production.  He could also make simple work-related decisions remembering locations and simple work-like procedures, travel in familiar areas, ask simple questions and request assistance, attend to somewhere between a narrow or a moderate range of changes in work routine, relate at least somewhat to coworkers, meet necessary neatness and cleanliness standards, attend to some changes in the work setting, and avoid usual work hazards.  In conclusion, the physician stated that, overall, the Veteran could do simple tasks and appeared to have a moderate clinical level impairment. 

In a VA March 2005 mental health report, the Veteran reported ongoing memory problems and feeling disconnected and bored.  On mental status examination, he appeared adequate.  He exhibited normal speech; cooperative and attentive attitude toward the examiner; flat affect; linear and goal-directed thought process; and appropriate thought content, without evidence of hallucinations.  As to suicidal ideation, he indicated that he passively hoped that a truck would run into him, but denied suicidal intent.  He denied homicidal ideation.  He was fully oriented.  His short-term memory was impaired in that he could not recall what he did the previous day and could not retain what he read, but his long-term memory was intact.  Fair concentration, attention, impulse control, insight, and judgment were shown.  Ability for abstract thinking was intact.  He indicated that his sleep was non-restorative; appetite was adequate; energy was adequate or variable; and interests were limited.  He reported depressive or anxiety symptoms and nightmares, but denied irritability or anger.  The impressions were bipolar disorder I in a depressed phase; chronic PTSD; and alcohol abuse and dependence. 

A VA May 2005 mental health report noted that the Veteran appeared well groomed, with cooperative and attentive attitude towards the examiner.  No abnormalities were noted with respect to behavior or psychomotor activity; speech was normal in rate and tone; mood was euthymic; affect was in the normal range; and thought process was linear.  Suicidal ideation was reported, without intent, but no homicidal ideation was shown.  The Veteran reported continued use of alcohol, but reported cutting back on the amount he drank.  The diagnoses were PTSD and bipolar disorder. 

A July 2005 VA mental health report noted that the Veteran was accompanied by his girlfriend, who reported extreme mood swings, irritability, and memory loss on the Veteran's part.  On mental status examination, he appeared disheveled, but no abnormalities were shown with respect to behavior or psychomotor activity.  His speech was normal in rate and tone and spontaneous; attitude was cooperative and attentive; mood was variable and labile; affect was mildly constricted; thought process was linear; and thought content was appropriate.  No hallucinations were shown.  Suicidal ideation was reported, as recent as a couple days previously.  He denied homicidal ideation.  The Veteran was fully oriented; his short-term memory was impaired; his long-term memory was intact; his concentration, attention, impulse control, and judgment were good; and his ability for abstract thinking was intact.  He indicated that his sleep was variable; appetite was adequate; he felt fatigued; and interests were limited, but got out of the house daily.  He reported depressive or anxiety symptoms, nightmares, irritability, and anger.  The impressions were bipolar disorder I in a depressed phase; chronic PTSD; and alcohol abuse and dependence.  A GAF score of 50 was listed. 

A September 2005 VA mental health report stated that the Veteran's sister called and claimed that she became progressively concerned about her brother's depressed mood and suicidal ideation.  The Veteran was seen in the urgent care clinic for suicidal ideation.  He was tearful and reported that he attempted suicide by overdose.  He also reported that, a couple of days previously, he was driving his sister's car and felt like driving in front of a tractor trailer. 

In a September 2005 VA mental health report, the Veteran reported that he had had a job for three weeks, but was let go.  On mental status examination, he appeared disheveled, but no abnormalities were shown with respect to behavior or psychomotor activity.  His speech was normal in rate and tone and spontaneous; attitude was cooperative and attentive; mood was euthymic; affect was constricted; thought process was linear and goal-directed; and thought content was appropriate. No hallucinations were shown.  He denied suicidal or homicidal ideation.  The Veteran was fully oriented; his short-term memory was impaired; his long-term memory was intact; his concentration, attention, impulse control, and judgment were poor; and his ability for abstract thinking was intact.  He indicated that his sleep was non-restorative; appetite was adequate; energy was adequate; and interests were limited.  He reported getting out of the house daily.  He reported depressive or anxiety symptoms, nightmares, irritability and anger.  He denied flashbacks.  The impressions were bipolar disorder I in a depressed phase; chronic PTSD; and alcohol abuse and dependence.

A VA mental health admission report, in the same month, stated that the Veteran was admitted for depression and suicidal ideation.  The Veteran stated he had been thinking about crashing his car in the back of a truck and attempted overdose on his medication.  On mental status examination, he appeared calm, cooperative, dressed casually and with fair eye contact.  No psychomotor agitation, retardation, or abnormal movement was shown.  His mood was "up and down", and his affect was sad.  His speech had normal rate and tone, and thought process was logical.  He denied hallucination, delusion, or paranoia.  As to cognition, he was fully oriented, had fair memory with general fund of knowledge, and had limited insight and judgment.  He denied any current suicidal or homicidal ideation, and contracted for safety.  The assessments were bipolar I disorder; mixed type; and alcohol abuse.  A GAF score of 35 was assigned. 

In a VA medical student note, dated in the following day, the Veteran reported extreme depression and hopelessness.  He stated that things "just can't go right" for him and that he didn't like the way things were "going in this world."  The Veteran stated he went back to worked for 3 weeks recently, but he was told that he was no longer needed.  It was noted that the Veteran had a fair support system, including his sister.  The Veteran reported a past lifetime history of multiple depressive episodes, hypomanic episodes, irritability, impulse control, and substance abuse, particularly alcohol.  The Veteran was still using alcohol to help relax himself and currently having suicidal ideation, but was able to contract for safety.  On mental examination, he appeared calm, cooperative, but with fair eye contact.  No motor activity was shown.  His mood was "up and down", his affect was sad, and he was tearful during the interview.  His speech had normal rate and tone.  Thought process was logical.  He denied hallucination, delusion, or paranoia. As to cognition, he was fully oriented; had fair memory with general fund of knowledge; and had limited insight and judgment.  He denied any current suicidal or homicidal ideation and contracted for safety.  The assessments were bipolar I disorder, mixed type; and alcohol abuse.  A GAF score of 35 was noted. 

In a VA psychiatrist note, dated in the same day, the Veteran reported he became depressed recently.  It was observed that this seemed to occur every now and then. The Veteran stated he was not currently suicidal, but did not see much hope for the future.  It was noted that the Veteran had PTSD symptoms, with no diagnosis.  On mental examination, he appeared calm, cooperative, but with fair eye contact.  No motor activity was shown.  His mood was "up and down", and his affect was sad.  His speech had normal rate and tone.  Thought process was logical. He denied hallucination, delusion, or paranoia.  As to cognition, he was fully oriented; had fair memory with general fund of knowledge; and had limited insight and judgment.  He denied any current suicidal or homicidal ideation, and contracted for safety.  The assessments were bipolar I disorder; mixed type; and alcohol abuse, and a GAF score of 40 was assigned. 

Three days later, in a VA psychiatrist note, the Veteran reported he had an "ok" weekend.  On mental examination, he appeared calm, cooperative and made fair eye contact.  Motor activity was normal.  His mood was better and more stable, and his affect was "ok."  His speech had normal rate and tone.  Thought process was logical.  He denied hallucination, delusion, or paranoia.  As to cognition, he was fully oriented; had fair memory with general fund of knowledge; and had limited insight and judgment.  He denied any current suicidal or homicidal ideation.  The assessments were bipolar I disorder, mixed type; and alcohol abuse. A GAF score of 40 was noted. 

The next day, a VA medical student note stated that the Veteran reported that he was doing okay and his mood was "up and down."  He stated he felt better when he came to the hospital, but still felt depressed.  He also stated that suicide still entered his mind, but that he was not going to do anything about it.  On mental examination, he appeared calm, cooperative, and made fair eye contact.  Motor activity was normal.  His mood was better, but with ups and downs, and his affect was "ok."  His speech had normal rate and tone.  His thought process was logical. He denied hallucination, delusion, or paranoia.  As to cognition, he was fully oriented; had fair memory with general fund of knowledge; and had fair insight and judgment.  He denied any current suicidal or homicidal ideation.  The assessments were bipolar I disorder, mixed type; and alcohol abuse.  A GAF score of 40 was noted. 

A VA medical student note, dated the next day, stated the Veteran reported he might be ready to leave the hospital by the end of the week.  He reported a "pretty good" mood, and had otherwise no complaints.  He also reported nightmares.  On mental examination, he appeared calm, cooperative, and made fair eye contact.  Motor activity was normal.  His mood was better, but with ups and downs, and his affect was "ok."  His speech had normal rate and tone.  His thought process was logical.  He denied hallucination, delusion, or paranoia.  As to cognition, he was fully oriented; had fair memory with general fund of knowledge; and had fair insight and judgment.  He denied any current suicidal or homicidal ideation.  The assessments were bipolar I disorder, mixed type; and alcohol abuse. A GAF score of 40 was noted. 

A VA psychiatrist note, dated the next day, noted that, on mental examination, the Veteran appeared calm and cooperative, was dressed casually, and made good eye contact.  Motor activity was normal.  His mood was better, but with ups and downs, and his affect was "ok."  His speech had normal rate and tone.  His thought process was logical.  He denied hallucination, delusion, or paranoia.  He denied any current suicidal or homicidal ideation.  As to cognition, he was fully oriented; had fair memory with general fund of knowledge; and had fair insight and judgment.  The assessments were bipolar I disorder, mixed type; and alcohol abuse.  A GAF score of 40 was noted. 

A September 2005 VA discharge summary noted diagnoses of bipolar I disorder, mixed, and alcohol abuse, with a GAF score of 40.  On mental examination, the Veteran appeared calm, cooperative, and with fair eye contact.  There was no abnormal motor activity.  His mood was "up and down", and his affect was sad.  His speech had normal rate and tone.  His thought process was logical.  He denied hallucination, delusion, or paranoia.  He denied any current suicidal or homicidal ideation.  As to cognition, he was fully oriented; had fair memory with general fund of knowledge; and had limited insight and judgment.  It was noted that the Veteran was essentially "pretty normal" as far as his mental status examination went. Initially, he complained that he just felt depressed and things were not going very well at home.  He denied suicidal or homicidal ideation or intent.  It was also noted that, during the course of his hospitalization, his symptoms seemed to improve.  The Veteran's mood stayed essentially the same, and he was reporting lack of real depression, with his only concern being what he would do when he went home.  He made some good friends on the unit and was a little disappointed when they were discharged.  He continued to have no complaints and no suicidal or homicidal ideation or intent.  The VA psychiatrist noted that the Veteran's condition on discharge was stable and that he was appropriate for outpatient care.  The psychiatrist also noted that the Veteran's prognosis was guarded with his past history, but fair if he complied with medications and follow-up. 

In a November 2005 VA mental health report, the Veteran reported continued depression and intermittent drinking.  He stated that his relationship was "okay" and that he was helping his sister to move in her new house.  On mental status examination, he appeared adequate, and no abnormalities were shown with respect to behavior or psychomotor activity.  His speech was normal in rate and tone, and was spontaneous; attitude was cooperative and attentive; mood was depressed; affect was constricted; and thought process was linear and goal-directed.  No hallucinations were shown, but thought content was inappropriate in that he thought the government was out to get "most of us."  He reported suicidal ideation that continued daily, but denied plan or intent.  He claimed that he previously attempted suicide a couple of times, but was unsuccessful and did not consider it any further. He denied homicidal ideation.  The Veteran was fully oriented; his short-term memory was impaired; his long-term memory was intact; his concentration, attention, and impulse control were poor; his judgment was fair; and his ability for abstract thinking was intact.  He indicated that he had difficulty falling asleep and his sleep was non-restorative and fragmented.  He felt fatigued, and his interests were limited, but he got out of the house daily.  He reported depressive or anxiety symptoms, nightmares, irritability/anger, and flashbacks occurring once a week. The impressions were bipolar disorder I in a depressed phase; chronic PTSD; and alcohol abuse and dependence.  A GAF score of 55 was assigned.

In a July 2006 VA mental health report, the Veteran stated he went to California to see a friend who used to live with him, and that the relationship with his girlfriend ended.  It was noted that the girlfriend previously called the clinic and left a message that the Veteran was potentially harmful to himself or others.  The Veteran reported that he was not taking medications and was drinking again.  On mental status examination, he appeared adequate, and no abnormalities were shown with respect to behavior or psychomotor activity.  His speech was normal in rate and tone and spontaneous; attitude was cooperative and attentive; mood was variable or labile; affect was mildly constricted; and thought process was linear and goal-directed.  No hallucinations were shown, but thought content was inappropriate in that he thought the government was out to get him.  He denied suicidal or homicidal ideation.  The Veteran was fully oriented; his short-term memory was impaired; his long-term memory was intact; and his concentration, attention, impulse control, and judgment were poor.  He indicated that his sleep was non-restorative and restless; appetite was poor; energy was adequate or hyperactive; and interests were limited. He reported depressive or anxiety symptoms, nightmares, irritability/anger, and flashbacks triggered by helicopters.  The impressions were bipolar disorder I in a manic phase; chronic PTSD; and alcohol abuse and dependence.  A GAF score of 55 was assigned.

In August 2006, the Veteran underwent a VA mental examination.  The VA examiner noted that the claims file was reviewed.  It was noted that the Veteran had been seen in group therapy and regular psychiatry visits every 6 month.  The Veteran's current prescription included Depatoke and Zoloft, but he reported being on and off in terms of compliance with medication.  The Veteran gave a history of suicide attempt by overdose in approximately 2004.  The Veteran gave a history of his military service in the infantry, with a tour of duty in Vietnam.  As to traumatic events occurring in the military, he related that he was in a fire fight in the northern part of South Vietnam in 1969, at which time he saw the body of a deceased Vietnamese.  As to occupational history, the Veteran reported that he last worked about a year previously.  He reported having worked in a couple of temporary jobs, each lasting no longer than a few weeks, since his last full-time job he held from 1992 to 1998 in shipping and receiving.  He stated he quit because he was having trouble getting along with other people and doing the work.  In relative to his relationships with others, he suggested that he was single, denied having children, and reported living with a male friend.  He stated he was very close to his friend, but they argued at times.  He was not dating and last dated about two months previously.  He stated that he dated someone for 6 to 7 years, but broke up because they were not getting along.  He indicated that he had four close friends and he talked to them about 1 to 2 times a week.  He reported golfing, swimming, and helping take care of the friend with whom he lived. 

On mental status examination, the Veteran was alert, oriented, and attentive, and appeared his stated age.  His mood appeared to be dysphoric and his affect was constricted.  His speech was at a regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  He kept good eye contact and was cooperative and pleasant with the examiner.  His thought process was logical and coherent, and thought content was devoid of any current auditory or visual hallucinations.  No delusional content was shown at the time of the examination, but the Veteran stated he heard voices in the context of a manic episode and reported a history of grandiosity when he was manic, believing that he was Jesus. He denied any current suicidal or homicidal ideation.  He reported a history of two suicide attempts in 2004 and in 1995 or 1996.  He reported that the last time he was physically aggressive with somebody else was about 4 to 5 years previously.  His memory was intact for immediate, recent, and remote events.  He was unable to concentrate well enough to spell words backwards, nor was he able to interpret a proverb.  His intelligence was estimated to be in the average range and he had fair insight into his condition.  The examiner noted that the Veteran started off the evaluation in a rather inappropriate manner, but he was able to redirect and participate in the interview in an appropriate way after given feedback about his inappropriate behaviors. 

The diagnostic impressions were PTSD; bipolar affective disorder, type 1; and alcohol dependence.  The examiner listed an overall GAF score of 51; however, for the Veteran's PTSD, assigned a separate GAF score of 55.  The examiner stated the Veteran exhibited moderate symptoms associated with PTSD and more considerable to severe symptoms associated with his bipolar disorder.  The Veteran reported intrusive thoughts about Vietnam 3 to 4 times a week, and nightmares about Vietnam 1 to 2 times a week.  He reported avoiding violent movies and war movies.  He also avoided crowds and described emotional detachment from others. He reported problems with irritability and a hypervigilant style, such as scanning constantly when he was driving.  He also reported depressed moods at times, low energy, and low motivation.  He denied that his psychiatric symptoms impacted his activities of daily living, such as feeding, bathing, or toileting himself.  The examiner stated the Veteran's social adaptability and interactions with others and his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner appeared to be moderately impaired due to the PTSD, and more moderately to considerably impaired due to his bipolar disorder.  The examiner stated "[o]verall, I would estimate [the Veteran's] level of disability to be in the moderate range for PTSD and the considerable range for bipolar disorder." 

In an August 2006 VA treatment report, the Veteran reported long-term memory loss, bouts of anger, difficulty remembering dates and names, chronic sleep deprivation, and heavy drinking.  Psychiatric evaluation was positive for depression, suicidal ideation and attempts, and sleep disturbance.  The VA physician assistant noted that the Veteran's memory loss was probably secondary to bipolar disorder, PTSD, or alcoholism. 

A November 2006 VA tele-nurse triage note stated that the Veteran's sister called to report the Veteran.  He kicked a family member in a very sensitive area, took a car, and drove off.  The sister notified the police of his behavior.  It was noted that the Veteran was recently out of jail for driving under the influence and was threatening family members when he was around. 

In a November 2006 VA mental health report, the Veteran reported continued drinking, resulting in 5 incarcerations with the past three months.  On mental status examination, he appeared disheveled and tense, but no abnormalities were shown with respect to behavior or psychomotor activity.  His speech was spontaneous and rambling; attitude was cooperative; mood was variable or labile; affect was constricted; and thought process was goal-directed.  No hallucinations were shown, but thought content was inappropriate in that he thought the government was out to get him.  He denied suicidal or homicidal ideation.  The Veteran was fully oriented; his short-term memory was impaired; his long-term memory was intact; and his concentration, attention, impulse control, and judgments were poor.  Ability for abstract thinking was intact.  He indicated that his sleep was restorative and fragmented; appetite was adequate; energy was adequate; and interests were varied. He reported depressive or anxiety symptoms, nightmares occurring twice a month, worsened irritability/anger, and flashbacks triggered by helicopter sound.  The current goals for improving PTSD symptoms included improving concentration, increasing interests and activities, and decreasing nightmares to no more than once a week.  As to bipolar symptoms, goals included absence of manic episodes, maintaining control with no spending sprees or financial or credit problems, mood improvement, sleep improvement, and decreasing suicidal ideation that was reported to be occurring daily.  The impressions were bipolar disorder I in a manic phase; chronic PTSD; and alcohol abuse and dependence.  A GAF score of 50 was noted.

A February 2007 VA mental health report stated that the Veteran was seen for evaluation and possible admission to a psychiatric facility.  It was noted that the Veteran recently had been to in jail on various criminal charges.  On mental status examination, his behavior was slightly hypomanic, cooperative, and receptive to the examination.  His affect was mildly expansive; mood was euthymic; thought process was linear and goal-directed; thought content was without hallucinations or delusions; and his insight, judgment, memory, concentration were all fair to poor, but adequate.  He denied homicidal and suicidal ideation, plan, or intent.  He indicated that his sleep was fragmented; appetite was adequate; and energy was hypomaniac.  He reported depressive or anxiety symptoms, nightmares, irritability/anger, and flashbacks.  The impressions were bipolar disorder and alcohol dependence. 

A March 2007 VA social worker's note stated that the Veteran was court-ordered for treatment due to alcohol dependence.  The Veteran reported that he was living alone at the time and that he had never been married nor had children.  He had worked for multiple employers for lengthy periods of time.  He reported having a good relationship with his siblings at the time. 

In a July 2007 VA mental health report, the Veteran reported that helicopters caused hyperarousal.  He also reported nightmares occurring 4 to 5 times a year, startle reflex to thunder and gunshots, flight of ideas for 4 to 6 hours, risky behaviors such as riding scooter when drunk, and excessive spending on gambling.  A history of suicide attempts was noted.  On mental status examination, the Veteran was casually dressed and his mood was "happy go lucky but it does not take anything to get me depressed."  His speech was normal and not pressured, and affect was mildly labile, with tearing at times, and fully ranged.  His thought process was goal-directed; and thought content reflected preoccupations with how others treated him. Although the Veteran felt that the government was "against us", the examiner noted that it was not clear if the Veteran was delusional.  No suicidal or homicidal ideations, intent, or plan was shown.  The Veteran's motor movement and memory were normal, and he was fully oriented to person, place, time, and situation. Findings as to symptoms revealed varying sleep, hyperactive energy, varied interests, and frequent irritability/anger.  No depressive or anxiety symptoms, nightmares, or flashbacks were shown.  As for social life, the Veteran reported that he had few friends, drank by himself, and stayed to himself. 

An August 2007 VA mental health report stated that the Veteran was seen for medication evaluation and management.  On mental status examination, the Veteran was well-groomed and cooperative.  His mood was dysthymic and affect was constricted.  His speech was normal and thought process was goal-directed.  No hallucination was shown, but he believed that the government was "out to get us." No suicidal or homicidal ideations, intent, or plan was found.  The Veteran was fully oriented and his motor movement was normal.  Findings as to symptoms revealed non-restorative sleep, infrequent irritability/anger, excessive worry, and flashbacks, but no nightmares.  The Veteran reported limited a social life. 

In an October 2007 VA mental health report, the Veteran stated that he had completed substance abuse treatment program and was no longer drinking.  He reported depression but no suicidal ideation, plan, or intent. 

In an October 2007 VA mental health suicide risk assessment report, the Veteran reported fleeting suicidal ideation with no plan.  He denied feeling hopeless, and reported he had supportive relationships with his two sisters, bother, and a female friend.  The Veteran's suicide risk was noted to be low.

In April 2008, Veteran was seen for medication management and evaluation.  It was noted that the Veteran had a heart attack since his last visit in August 2007.  He reported stopping all his medications three months previously.  He stated, "I just got tired of taking it.  I didn't care anymore.  I wish I could die every day."  He denied any plans to kill himself.  He stated he did not have suicidal thoughts or plans, but he just wished that he was dead.  He further stated, "I'm living in poverty.  I have no desire to do anything.  Life is not worth living." When asked what had kept him from committing suicide, he said, "I just don't think suicide would work."  He denied hallucinations.  On mental status examination, the Veteran was adequately groomed and cooperative.  His mood was dysthymic and affect was flat.  His speech was normal and thought process was goal-directed.  No homicidal ideation was shown.  His motor movement was slowed, and judgment and insight were impaired. The diagnosis was bipolar depression, with high risk for suicide. 

The same day, the Veteran was sent to the emergency department for suicidal ideation.  It was noted that the emergency course was unremarkable.  On mental status examination, the Veteran was well-groomed and alert.  Both his immediate and recent memory was intact, and his insight was fair.  His concentration or ability to grasp information was fair, and thought content was coherent.  His speech was normal with no evidence of hallucinations, nightmares, paranoid ideations, or flashbacks.  He denied thought of harming self or others.  His condition on discharge was noted to be stable.  In a suicide risk assessment, the Veteran denied suicidal thoughts.  He denied feeling hopeless.  He reported the psychosocial stressors in his life were financial.  It was noted that the protective factors included a history of coping with stress adequately and supportive relationship with his family.  His suicide risk was low. 

In an April 2008 VA social worker assessment report, the Veteran stated, "I don't have the desire to live no more," and reported feeling this way for over a year.  He stated his stressors were mostly financial.  He was uncertain of when he last worked and stated he was living day by day in poverty.  He slept 4 to 5 hours a night and spent his days watching television.  He reported feeling lonely and he was not in a relationship at the time.  In a mental health treatment report dated in the same month, the Veteran reported worsening depression over the past several months.  He reported stressors including financial limitations and health problems.  He reported depressive symptoms, including depressed mood, anhedonia, poor sleep with only 4 to 5 hours per night, low energy level, and poor concentration.  He also reported chronic thoughts of suicide.  He reported family involvement with his sister driving him places as he lost his driver's license.  He denied history of mania.  On mental status examination, the Veteran was cooperative with the interview, with good eye contact.  He responded appropriately to questions and exhibited normal motor activity and speech.  His mood was depressed, with congruent affect.  Thought process was coherent, and thought content was without suicidal or homicidal ideations at this time.  He was alert and oriented.  He had significantly impaired insight and judgment.  The diagnoses were major depressive disorder, recurrent and severe without psychotic features; and alcohol dependence in early full remission.  A GAF score of 25 was noted.

In a VA mental health report, dated the next day, the Veteran reported feeling "the same."  He stated his mood might be slightly better and rated it at 3 to 4 on a scale of 1 to 10.  He denied current suicidal or homicidal ideation.  He continued to report not wanting to live, but stated that these thoughts were decreased when he was reading.  He reported improved sleep last night.  On mental status examination, he appeared alert and attentive.  His hygiene was fair and interview behavior was appropriate, cooperative, and guarded.  His motor activity was within normal limits, and no abnormal movements were shown.  His mood and affect were depressed. His speech was goal-directed and coherent.  His thought process was reality-based and logical.  No hallucinations, delusions, suicidal ideations, or homicide ideations were shown.  His insight and judgment were poor.  He was fully oriented; his concentration was adequate; his memory appeared intact; and his cognition was intact.  The assessment was depression with no significant improvement in the Veteran's mood and affect. 

In a VA psychiatrist's note, dated the next day, the Veteran reported feeling "alright."  He denied any problems or concerns and said his mood was "a little better."  He denied suicidal ideation or auditory or visual hallucinations.  The diagnoses were major depressive disorder, recurrent and severe without psychotic features; and alcohol dependence, in early full remission.  In an addendum, it was noted that a mental status examination revealed that the Veteran was appropriately dressed and groomed.  He exhibited normal motor and speech; was cooperative but minimally interactive, with little to no eye contact; had "about the same" mood; had subdued and slightly nervous affect; had linear thought process; had thought content without suicidal ideation or auditory or visual hallucinations; had intact cognition; and fair insight and judgment.  A GAF score of 40 was assigned. 

The next day, the Veteran stated that he was "[f]eeling nervous and stressed out; just feel lost ; I don't know what to do; I don't have any money."  He was reading books and taking medications, but stated he "still [did not] want to live."  No suicidal ideation or plan was shown.  On mental status examination, the Veteran appeared alert, attentive, and well-groomed.  He exhibited normal motor activity, with no abnormal movements; solemn mood; affect within normal limits; goal- directed and coherent speech; reality-based thought process; thought content without suicidal ideation or auditory or visual hallucinations; fair insight and judgment; full orientation; adequate cognition; and intact memory and cognition.  It was noted that the Veteran's mood and affect were gradually improving; however, he continued to say that he did not want to live.  Stressors, including financial-related, were overwhelming, and he had no motivation to work or see any options for himself at this time. 

On an April 2008 VA mental health visit, the Veteran reported no change.  He reported feeling nervous, but was unable to describe it.  He denied any physical symptoms that accompanied his nervousness.  He denied any plan or intention of harming himself, but stated he did not want to live.  He stated he was at a point where he did not care if things got any better.  On mental status examination, the Veteran appeared alert, attentive, and well-groomed.  His interview behavior was appropriate, cooperative, and vague.  He exhibited normal motor activity, with no abnormal movements; "nervous" and solemn mood; depressed affect; goal-directed and coherent speech; reality-based and logical thought process; thought content without suicidal or homicidal ideations, hallucinations, or delusions; impaired insight; poor judgment; full orientation; adequate concentration; and intact memory and cognition.  It was noted that the Veteran was without notable improvement in his mood and affect.  He continued to report not wanting to live, but denied plan or intent to harm himself.  He reported that his sleep had improved and he was taking medications with no adverse side effects.  He had no motivation to actively participate in his treatment and help himself at this point. 

Another April 2008 VA mental health report stated that, on mental status examination, the Veteran was cooperative with the interview.  He responded appropriately to the questions and exhibited normal motor activity and soft speech.  His mood was depressed with congruent affect.  Thought process was coherent and thought content was without suicidal or homicidal ideations at this time.  It was noted that he was alert and oriented.  He had significantly impaired insight and judgment.  The diagnoses were major depressive disorder, recurrent and severe without psychotic features; and alcohol dependence, in early full remission.  He had a GAF score of 40.

In an April 2008 VA mental health report, the Veteran reported no improvement in mood with medication.  He also reported still feeling hopeless.  He denied suicidal or homicidal ideation. On mental status examination, the Veteran was alert, attentive, and well groomed. His interview behavior was cooperative and vague.  His motor activity was within normal limits, with no abnormal movements.  His mood was solemn, and affect was constricted and congruent with the mood.  His speech was goal-directed and coherent, and thought process was reality-based.  His thought content was without hallucinations, delusions, or suicidal or homicidal ideation.  His insight was in partial denial, and judgment was fair.  He was fully oriented; his concentration was adequate; memory appeared intact; and cognition was intact.  It was noted that the Veteran continued to feel depressed and hopeless, although he said he would talk with the vocational rehabilitation to obtain information.  He lacked motivation and interest in making changes in life. 

Another April 2008 VA mental health report noted no changes with mood that was "the same."  The Veteran continued to express thoughts of not wanting to live and stated he did not know if he would try to hurt himself in the future.  He did not have any plan to hurt himself at this time.  He denied homicidal ideation.  On mental status examination, the Veteran was alert, attentive, distressed, and well-groomed. His interview behavior was appropriate and cooperative.  His motor activity was within normal limits, with no abnormal movements.  His mood was depressed and solemn, and affect was depressed.  His speech was goal directed and coherent, and thought process was reality-based.  His thought content was without hallucinations or delusions.  He reported passive suicidal ideation, but denied homicidal ideation. His insight was in partial denial, and judgment was fair.  He was fully oriented; his concentration was adequate; memory appeared intact; and cognition was intact.  It was noted that the Veteran continued to feel depressed and hopeless, and lacked motivation to make changes in life.  He continued to express passive suicidal ideation, but denied plan or intent. 

Another April 2008 VA mental health report noted that the Veteran reported he was less depressed and denied suicidal ideations.  On mental status examination, the Veteran was alert, attentive, and with fair hygiene.  His interview behavior was appropriate and cooperative.  His motor activity was within normal limits, with no abnormal movements.  His mood was serious and solemn, and affect was within normal limits.  His speech was goal-directed, and thought process was reality-based and logical.  His thought content was without hallucinations, delusions, or suicidal or homicidal ideation.  His insight and judgment were fair; he was fully oriented; his concentration was adequate; memory appeared intact; and cognition was intact. It was noted that the Veteran's major depressive disorder was improving and that he was working toward his goals. 

In another April 2008 VA mental health report, the Veteran reported that his depression was improving and he was feeling better about his mood.  On mental status examination, the Veteran was alert, attentive, and with fair hygiene.  His interview behavior was appropriate.  His motor activity was within normal limits, with no abnormal movements.  His mood was serious and solemn, and affect was within normal limits.  His speech was goal-directed, coherent, and relevant, and thought process was reality-based.  His thought content was without hallucinations, delusions, or suicidal or homicidal ideation.  His insight and judgment were fair; he was fully oriented; his concentration was adequate; memory appeared intact; and cognition was intact. 

In another April 2008 VA mental health report, the Veteran reported feeling "the same."  He reported still having thoughts of not wanting to live, but stated these thoughts were less frequent.  He denied plans to harm himself or others.  On mental status examination, the Veteran was alert, attentive, well-developed, and well- groomed.  His interview behavior was appropriate and cooperative.  His motor activity was within normal limits, with no abnormal movements.  His mood was serious and solemn, and affect was congruent with mood.  His speech was goal- directed, coherent, and relevant, and thought process was reality-based.  His thought content was without hallucinations, delusions, or suicidal or homicidal ideation.  His insight was in partial denial, and his judgment was fair; he was fully oriented; his concentration was adequate; memory appeared intact; and cognition was intact. It was noted that the Veteran was beginning to improve, although he was reluctant to recognize it. 

In another April 2008 VA mental health report, the Veteran reported feeling "down, about the same."  He recognized that he thought about suicide less often if he increased involvement in activities.  On mental status examination, the Veteran was alert, attentive, and well-developed.  He had fair hygiene.  His interview behavior was appropriate and cooperative.  His motor activity was within normal limits, with no abnormal movements.  His mood was serious and affect was depressed.  His speech was goal-directed, coherent, and relevant, and thought process was reality-based.  His thought content was without hallucinations, delusions, or suicidal or homicidal ideation.  His insight was fair and his judgment was good; he was fully oriented; his concentration was adequate; memory appeared intact; and cognition was intact.  It was noted that the Veteran's depression was improving, even though his negative outlook and anhedonia remained. 

Another April 2008 VA mental health report noted the Veteran was feeling down, despite noted improvement in level of interactions.  On mental status examination, the Veteran was cooperative with the interview.  He responded appropriately to questions.  He exhibited normal motor activity and soft speech.  His mood was depressed, with congruent affect.  His thought process was coherent, and thought content was without suicidal or homicidal ideations at this time.  He was alert and oriented.  He was found to have significantly impaired insight and judgment.  The diagnoses were major depressive disorder, recurrent and severe without psychotic features; and alcohol dependence in early full remission.

In an April 2008 VA mental health report, the Veteran stated, "I don't care no more," when asked to set a goal for the day.  On mental status examination, the Veteran was alert, attentive, well-developed, and with fair hygiene.  His interview behavior was appropriate and cooperative.  His motor activity was within normal limits, with no abnormal movements.  His mood and affect were depressed.  His speech was goal-directed, coherent, and relevant, and thought process was reality-based.  His thought content was without hallucinations, delusions, or suicidal or homicidal ideation.  His insight was in partial denial and his judgment was fair; he was fully oriented; his concentration was adequate; memory appeared intact; and cognition was intact.  It was noted that the Veteran reported apathy, but was able to interact and played games with peers.  No active suicidal ideation or plan was shown. 

Another April 2008 VA mental health report noted the Veteran indicating that he was "tired, depressed...."  He reported feeling lost and hopeless, and said he wanted to hurt himself.  On mental status examination, the Veteran was alert, attentive, and well-groomed.  His interview behavior was cooperative and dramatic.  His motor activity was within normal limits, with no abnormal movements.  His mood was depressed, and affect was constricted.  His speech was goal-directed and coherent, and thought process was ruminating about suicidal thoughts, plans, and feelings of hopelessness.  No hallucination, delusion, or suicidal or homicidal ideation was shown.  His insight was in partial denial, and his judgment was poor; he was fully oriented; his concentration was adequate; his memory appeared intact; and his cognition was intact.  It was noted that the Veteran continued to have depressed mood and affect.  The clinical psychologist noted that incongruence with behavior and conversation on rounds and what had been observed with regard to his interaction with peers.  It was noted that the Veteran was involved in activities and games and seemed to bond with some peers.  However, his affect remained depressed. 

Another April 2008 VA mental health report noted that the Veteran was not forthcoming with spontaneous information and was minimally cooperative with the interviewer.  He denied hallucinations or delusions.  He was fully oriented.  He reported continuing to have suicidal ideation, but "not as bad", although he further stated, "I have a thought of taking a bunch of sleeping pills and drinking some beer."  On mental status examination, the Veteran was well-groomed, with fair hygiene, and very lethargic in appearance, with poor eye contact. His speech was minimal with only fair cooperation during the interview.  His speech was normal; his cognition was grossly intact, with full orientation; his insight and judgment were poor; his mood was "kind of low"; his affect was congruent with mood; and his thought process was goal-directed.  He reported suicidal ideation with thoughts of taking an overdose of sleeping pills followed by beer, but denied homicidal ideation.  He also denied auditory or visual hallucinations.  The diagnoses were major depressive disorder, recurrent and severe without psychotic features; and alcohol dependence in early full remission. 

In an April 2008 VA mental health report, the Veteran reported feeling better. On mental status examination, the Veteran was with fair grooming and hygiene, more animated, with improved eye contact, and more cooperative with the interview. His speech was normal; cognition was grossly intact; insight and judgment were improving; mood was "good"; affect was congruent with mood. His thought process was goal directed. He denied any suicidal or homicidal ideations, or auditory and visual hallucinations. The diagnoses were major depressive disorder, recurrent and severe without psychotic features; and alcohol dependence in early full remission. 

Another April 2008 VA mental status examination showed the Veteran to be alert, attentive, and well-groomed.  His behavior was appropriate and cooperative.  His motor activity was within normal limits, with no abnormal movements.  His mood was "down"; his affect was congruent with mood; his speech was goal-directed, coherent, and relevant; his thought process was reality-based and logical; and his perceptions were reality-based.  There were no auditory, visual, tactile, or olfactory hallucinations; no delusions; no suicidal or homicidal ideation.  He had mildly impaired insight and judgment; full orientation; adequate concentration; reportedly impaired memory; and intact cognition. 

In a VA mental health report, dated the next day, the Veteran continued to complain of feeling "down", but he denied suicidal thoughts or plans.  On mental status examination, he was alert, cooperative with the interviewer, and neatly attired.  His affect was mildly constricted and congruent to mood.  His behavior was appropriate.  He denied any current suicidal or homicidal thoughts or intent.  No hallucinations or delusions were shown.  He exhibited fair orientation, memory, concentration, and judgment, and planned to maintain sobriety.  The diagnoses were major depressive disorder, recurrent, severe without psychotic features; and alcohol dependence in early full remission. 

During a May 2008 VA mental status examination, the Veteran appeared to be well-groomed, with no abnormalities as to behavior or psychomotor activity.  His speech had normal rate and tone, with limited spontaneity.  He had a cooperative attitude; depressed mood; blunted affect; no hallucinations; goal-directed thought process; and appropriate thought content, with no suicidal or homicidal ideation.  As to cognitive function, he showed full orientation, intact short-term and long-term memory; good concentration and attention; good impulse control; good insight and judgment; and intact ability for abstract thinking.  He reported that his sleep was restorative, and that he had adequate appetite and energy, but limited and isolative interests. N o irritability or anger was reported, but depressive and anxiety symptoms were shown.  He denied having nightmares or flashbacks, and stated that he used to have occasional nightmares, but none lately. 

In a May 2008 VA mental health report, the Veteran stated that he was still depressed, but feeling a little better than prior to hospitalization.  He stated that he was not having suicidal thoughts, and that if he did have suicidal ideations, they were fleeting with nothing that lingered.  He denied any intent or plan.  He reported sleeping well at night, except for the previous few nights.  He spent a day "lying around watching TV."  On mental status examination, he was appropriately dressed and groomed, and exhibited normal motor and speech.  He was cooperative, with eye contact.  His mood was "all right," and affect was subdued.  He had linear thought process and fleeting suicidal ideation, with no intent or plan.  No evidence of auditory or visual hallucination was found.  His cognition was intact, and insight and judgment appeared intact.  The impressions were major depressive disorder, recurrent, severe without psychotic features; and alcohol dependence in early full remission.  A GAF score of 55 was noted. 

On a VA mental health home visit in the same month, the Veteran requested to be taken to a local fast food restaurant and stated that he was agreeable to continuing going on a weekly outing with a VA mental health program member.  On mental status examination, the Veteran exhibited full orientation; alert consciousness; cooperative attitude; appropriate appearance at his stated age; speech with normal rate and appropriate tone and volume; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content; no delusions; no hallucinations; intact attention and concentration; intact memory; good insight; and good judgment.  No current suicidal or homicidal intent or plant was shown.  He reported his sleep and appetite were adequate. 

On another VA mental health home visit in June 2008, the Veteran was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; sad affect; goal-directed thought process; appropriate thought content, without delusion or hallucination; intact attention and concentration; intact memory; and fair insight and judgment.  No current suicidal or homicidal intent or plan was shown. 

On a VA mental health home visit, dated the next week, the Veteran reported that he usually visited his neighbors for recreation and watched TV.  He also stated his sister was bringing over movies for him to view.  On mental status examination, the Veteran exhibited full orientation; alert consciousness; cooperative attitude; appropriate appearance at his stated age; speech with normal rate and appropriate tone and volume; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content; no delusions; no hallucinations; intact attention and concentration; intact memory; good insight; and good judgment. No current suicidal or homicidal intent or plant was shown.  He reported his sleep and appetite were adequate.

On a subsequent VA mental health home visit, also in June 2008, the Veteran reported feeling a little irritable.  He stated that he attended a cookout sponsored by the apartment complex a couple of weeks previously; otherwise he did not socialize much. He saw both of his sisters several times a week.  On mental status examination, the Veteran exhibited full orientation; alert consciousness; cooperative attitude; appropriate appearance; speech with normal rate and appropriate tone and volume; anxious and angry mood; blunted and flat affect; goal-directed thought process; appropriate thought content; no delusions; no hallucinations; intact attention and concentration; intact memory; fair insight; and good judgment.  No current suicidal or homicidal intent or plant was shown.  He reported his sleep and appetite were adequate. 

A June 2008 VA mental health report stated that the Veteran was unemployed and lived alone.  His major concerns were his lack of income and decreased socialization, although he admitted to not really wanting to do a lot with others.  As to social functioning, the Veteran reported spending most of his days watching TV. He had some interactions with his neighbors and reported being lonely a lot of the time, but declined participation in programs designed to promote increased socialization.  As to activities of daily living, the Veteran was independent and paid bills with the assistance of his sisters.  He had contact with both of his sisters at least once weekly, and they both assisted him with grocery shopping and transportation to and from appointments.  He reported having no contact with his brother.  The diagnoses were major depressive disorder, recurrent, severe, and without psychotic features; alcohol dependence in early full remission; and PTSD. A GAF score of 55 was assigned. 

In a VA mental health report, dated in the same month, the Veteran reported spending more time socializing with people at the apartment complex and stated depression seemed to go and down.  When he felt good, he visited people and was more social.  He denied suicidal ideation.  On mental status examination, he was appropriately dressed and groomed.  His motor and speech were normal.  He was cooperative, with good eye contact.  His mood was "up and down," and affect was constricted.  His thought process was linear.  He denied suicidal ideation.  No evidence of auditory or visual hallucinations was shown.  Cognition was intact, and insight and judgment were good.

On a June 2008 VA home visit, the Veteran seemed a little anxious.  He denied auditory or visual hallucinations or suicidal ideations.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; tangential thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and fair insight and judgment.  He denied current suicidal or homicidal intent or plan. 

During home visits in July 2008, the Veteran was fully oriented, was alert, was cooperative, guarded, and had appropriate appearance with his stated age.  His speech was normal in rate, tone, and volume.  His mood was euthymic and his affect was sad, blunted, and flat.  His thought process was goal-directed and his thought content was appropriate.  He reported no delusions or hallucinations.  His attention and concentration were intact, as was his memory.  He had fair judgment and insight.  No suicidal or homicidal ideation or intent was reported.  The Veteran reported adequate sleep and appetite.  

On another July 2008 VA home visit, the Veteran denied suicidal or homicidal ideation, or auditory or visual hallucination.  He stated he spent his days watching TV and getting visits 3 to 4 times a week from his sisters.  He went out on his scooter approximately once a week and visited his neighbors on occasions.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; blunted and flat affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and good insight and judgment.  He denied current suicidal or homicidal intent or plan. 

During another home visit in July 2008, the Veteran reported feeling bad, but was unable to state what was bothering him.  He denied feeling depressed or suicidal. On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; depressed mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and fair insight and judgment.  He denied current suicidal or homicidal intent or plan. 

On the last home visit of July 2008, the Veteran denied any thoughts or intentions of suicide.  He stated that he spent some time with neighbors in his apartment complex several times a week.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and fair insight and judgment.  He denied current suicidal or homicidal intent or plan. 

On an August 2008 VA home visit, the Veteran denied suicidal or homicidal ideation or auditory hallucinations.  His sisters continued to visit him and he continued to socialize with neighbors.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and good insight and judgment. He denied current suicidal or homicidal intent or plan. 

Notes from another VA home visit in the same month showed that the Veteran reported continuing to have visits from his two sisters several times per week.  He denied any thoughts or intentions of suicide.  He stated that he spent some time with neighbors in his apartment complex several times a week.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and fair insight and judgment.  He denied current suicidal or homicidal intent or plan. 

In an August 2008 VA suicide risk assessment report, the Veteran reported a history of suicide attempts, but denied current suicidal thoughts.  No warning signs were shown.  He denied feeling hopeless or engaging in behaviors without thinking things through or considering the consequences.  He reported his psychosocial stressors in his life were financial.  It was noted that his suicide risk was low and he had no restrictions or limitations to going home. 

On another VA home visit in the same month, the Veteran reported that he had been visiting with his neighbors.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and fair insight and judgment.  He denied current suicidal or homicidal intent or plan. 

In an August 2008 VA case management note, the Veteran denied suicidal or homicidal ideations, or auditory or visual hallucinations.  His thoughts were organized, and he was neat in appearance.  His apartment was clean and neat.  He stated that he continued to visit with neighbors and his two sisters several times each week. 

On a VA home visit during the same month, the Veteran stated that he continued to visit neighbors in the apartment complex.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and fair insight and judgment.  He denied current suicidal or homicidal intent or plan. 

At his August 2008 hearing before the Board, the Veteran reported depression, suicidal ideations, difficulty concentrating and remembering things, unprovoked irritability, memory problems, problems getting along with other people and handling stress, and nervousness.  The Veteran's sister, Ms. K.O., witnessed the hearing and testified that she believed that the Veteran was unable to hold a job because he could not relate to the job duties.  She also stated that she believed the Veteran's psychiatric problems, to include depression and nightmares, were related to his PTSD and his experience with the war, as opposed to his bipolar disorder. 

On a September 2008 VA home visit, the Veteran stated that he had been visiting neighbors and shopping with his sister per his usual routine.  He stated, "I don't care to live, but I wouldn't try suicide."  He verbalized that he had no plan or intent to harm himself.  He remained concerned about his finances, and was talkative and upbeat during parts of the visit.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; depressed mood; sad affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; fair insight; and good judgment.  He denied current suicidal or homicidal intent or plan. 

During another home visit in September 2008, the Veteran stated that his depression was not much better.  He denied suicidal or homicidal ideation, or auditory or visual hallucinations.  He stated he had no plans or desires to commit suicide, but did not find life enjoyable.  When asked about what would make his life more fulfilling, he stated "getting a lot of money."  He continued to spend time with family and neighbors in his free time.  He was knowledgeable about medications and was able to state the steps to take if he were to have suicidal ideations.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; depressed mood; blunted and flat affect; goal directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and fair insight and judgment.  He denied current suicidal or homicidal intent or plan. 

In a VA mental health report, dated in the same month, the Veteran reported feeling depressed, and stated, "I don't have any desire to do anything."  He admitted to having thoughts about suicide, but denied any intent.  On mental status examination, he was appropriately dressed and groomed.  His motor and speech were normal.  He was cooperative, with fair eye contact.  His mood was "depressed," and his affect was congruent with stated mood.  His thought process was linear.  There was suicidal ideation with no intent.  No evidence of auditory or visual hallucination was found.  His cognition was intact, and his insight and judgment were good.  The impressions were major depressive disorder, recurrent and severe, without psychotic features; and alcohol dependence in early full remission.  A GAF score of 50 was noted. 

In a September 2008 VA suicide risk assessment report, the Veteran admitted to having suicidal thoughts.  He reported that the suicidal thoughts started months ago and occurred daily.  He described the thoughts as fleeting and present for longer periods of time.  He denied any plan to kill himself and stated he had no interest in anything due to depression.  He reported feeling hopeless, but denied engaging in behaviors without thinking things through or considering the consequences.  He reported his psychosocial stressors in his life were financial.  It was noted that his suicide risk was medium, and he had no restrictions or limitations to going home. 

On a VA home visit in September 2008, the Veteran talked a lot about money and his disability rating.  He stated he could just fake being sick by telling the doctors he had tried to commit suicide or was having thoughts of suicide so that he could be admitted into the hospital.  He also stated that if he remained in the hospital over 21 days, he would get paid at the 100-percent rating.  He stated there was nothing he enjoyed doing and found it very difficult to engage in enjoyable leisure activities. He stated that he continued to see his sisters several times a month and spend some time with his neighbors.  He admitted that he enjoyed a good movie.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; good insight; and fair judgment.  He denied current suicidal or homicidal intent or plan. 

On an October 2008 VA home visit, the Veteran stated he was "doing well."  He reported spending some time with his sister and spending "half the day talking with his neighbor."  He had participated in a bingo game sponsored by his apartment complex and won a prize.  He denied suicidal or homicidal ideation.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and good insight and judgment.  He denied current suicidal or homicidal intent or plan. 

Notes from a VA home visit dated in the same month indicate that the Veteran reported going with friends from the apartment complex to the local food bank.  On mental status examination, he was fully oriented, alert, and cooperative.  His general appearance was appropriate.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; appropriate thought content, without delusions or hallucinations; intact attention and concentration; intact memory; and good insight and judgment.  He denied current suicidal or homicidal intent or plan. 

In a VA mental health report dated in the same month, the Veteran reported no major changes since last visit and sleeping well at night.  He was worried about his memory and feeling nervous.  He stated that his memory seemed to be worse; he could not remember what he watched on TV that morning or much about his military service time.  On mental status examination, he was appropriately dressed and groomed.  His motor and speech were normal.  He was cooperative, with fair eye contact.  His mood was rated at 3 to 4 on a scale of 1 to 10, and his affect was depressed and slightly anxious.  His thought process was linear.  He denied suicidal ideation.  No evidence of auditory or visual hallucination was found.  His cognition was intact, and insight and judgment were intact.  The impressions were major depressive disorder, recurrent and severe, without psychotic features; alcohol dependence in early full remission; and a history of bipolar affective disorder diagnosis.  A GAF score of 50 was noted. 

A November 2008 VA mental health consultation report stated that there were no reports of any emotional, behavioral, or perceptual deficits.  On interview, the Veteran was alert and fully oriented.  He reported his mood as "fair" and denied delusions, or suicidal thoughts or intent.  The assessments were major depressive disorder and alcohol dependence. 

In a November 2008 VA mental health report, the Veteran denied suicidal ideation or plans.  He also denied auditory or visual hallucination. He stated, "I don't have any desire to do anything." 

In a VA mental health report dated in the same month, the Veteran stated, "I don't feel anything inside....I just want to be gone.  I don't believe in [h]eaven and [h]ell so I think when I go, I'll just be gone."  His mood was very sad and depressed, even though he tried to make light of his desire to die.  It was noted that he denied having a suicide plans at this time, but thoughts of death were prominent. 

In a November 2008 VA mental health report, the Veteran stated he did not feel well and did not engage much in conversation.  He stated he still had thoughts of being  dead, but denied any active thoughts of making that happen while in the hospital. 

In another November 2008 VA mental health report, the Veteran stated he continued to wish he was dead.  He stated that the doctor was discussing discharging him soon.  When asked about if he had a plan for harming himself, he stated, "I don't know.  I just want to be dead." 

In a VA suicide risk assessment report dated in the same month, the Veteran denied suicidal thoughts.  He was feeling hopeless.  It was noted that his suicide risk was low. 

In a VA mental health report dated in the same month, the Veteran reported worsening depression following his October admission for surgery.  It was noted that, prior to his transfer to inpatient psychiatry, he had denied active suicide ideation with intent, although he admitted fleeting thoughts without a desire to harm himself.  He reported stressors of worry that he could no longer care for himself.  He was not discharged to home due to concern about his safety at home, living alone, given his hopelessness.  The Veteran lived alone, had never been married, and had no children.  He worked for about three weeks in the previous year delivering automobile parts.  On mental status examination, he was cooperative, with poor eye contact.  He responded appropriately to questions.  He exhibited normal motor activity and speech.  His mood was depressed, with congruent affect. His thought process was coherent, and thought content was without suicidal or homicidal ideation at this time.  He was alert and oriented.  He had significantly impaired insight and judgment.  VA psychiatrist's note, on the same day, stated that the Veteran was transferred from surgery service due to self-inflicted injury to the rectum.  The Veteran reported that he was not trying to hurt himself.  He reported feeling no hope for the future.  He also reported limited contact with others and living alone.  He was unsure whether he could continue to live alone and care for himself.  He reported that his sisters visited about once a week and he had contact with neighbors about once a week.  He stated he had little to do at home.  He stated that he had not harmed himself since discharge from inpatient psychiatry in April 2008 because he felt nothing would come of it.  He rated his mood at 3 to 4 on a scale of 1 to 10.  He reported sleep disturbance during the night.  He had low energy level and concentration.  He denied thoughts to harm himself or others at this time. He denied symptoms of psychosis.  On mental status examination, the Veteran was cooperative with the interviewer, with fair eye contact.  He exhibited normal motor activity and speech.  His mood was depressed, with congruent affect.  His thought process was coherent, and thought content was without suicidal or homicidal ideations.  It was noted that he did not appear to respond to internal stimuli.  He was alert and oriented.  It was also noted that he had significantly impaired insight and judgment.  The diagnoses were major depressive disorder, recurrent and severe, without psychotic feature; and alcohol abuse.  A GAF score of 35 was noted. 

A November 2008 VA mental health report stated that the Veteran seemed depressed.  He denied suicidal or homicidal ideation.  On mental status examination, he appeared alert, attentive, and well-developed.  He exhibited fair hygiene; appropriate and cooperative interview behavior; normal motor activity, with no abnormal movements; serious mood; blunted affect; goal-directed, coherent, and relevant speech; reality-based and logical thought process; reality-based perceptions, with no hallucinations or delusions, or suicidal or homicidal ideations; fair insight; good judgment; full orientation; adequate concentration; and intact memory and cognition.  He reported feeling "alright," and less isolative with regard to depression.  He was able to concentrate and play cards with peers.  He smiled and was social. 

In a VA mental health assessment report, dated in the same month, the Veteran reported still feeling depressed, but sleeping better.  He denied any desire to die or harm anyone.  On mental status examination, the Veteran was cooperative and spontaneous in answering questions, with fair eye contact.  He exhibited normal speech, no abnormal motor activity, depressed mood, and affect congruent with the mood.  His thought process was coherent, and thought content was without suicidal or homicidal ideations.  It was noted that he did not appear to respond to internal stimuli.  He was alert and oriented.  It was also noted that his insight and judgment were impaired.  The diagnoses were major depressive disorder, recurrent and severe, without psychotic feature; and alcohol abuse.  A GAF score of 35 was noted.  A VA psychiatrist note, dated the following day, stated the Veteran was alert and appropriately dressed.  The Veteran's speech and motor was normal; his affect was depressed; and mood was "kind of low."  He denied suicidal or homicidal thoughts. Neither hallucinations nor delusions were shown.  His insight and judgment were fair. 

In a VA mental health report, dated the next day, the Veteran reported his mood as "still low."  He denied suicidal or homicidal ideation, or auditory or visual hallucinations.  On mental status examination, he was alert and appropriately dressed.  He exhibited normal speech, no abnormal motor activity; depressed affect; "still low" mood; and fair insight and judgment.  The diagnoses were major depressive disorder, recurrent and severe, without psychotic feature; and alcohol abuse.  A GAF score of 35 was noted. 

Another November 2008 VA mental health report noted that the Veteran denied any thoughts of wanting to harm himself or others.  On mental status examination, he was alert and cooperative.  He exhibited normal speech, no abnormal motor activity; affect consistent with depressed mood; thought content without any suicidal or homicidal ideation, or obvious delusion; and linear and goal-directed thought process.  It was noted that he did not appear to respond to any internal stimulation.  His concentration and memory were intact, and his insight and judgment were fair.  The diagnoses were major depressive disorder, recurrent and severe, without psychotic feature; and alcohol abuse.  A GAF score of 35 was noted. 

A VA mental health report dated in the same month documented that the Veteran reported his mood was 3 to 4 on a scale of 1 to 10.  He reported trouble falling asleep.  He denied suicidal or homicidal ideation.  He stated that he felt "lost."  On mental status examination, he appeared alert, attentive, well-developed, comfortable, and well-groomed.  His interview behavior was appropriate and cooperative.  He exhibited normal motor activity, with no abnormal movements; serious mood; blunted affect; goal-directed, coherent, and relevant speech; reality-based and logical thought process; reality-based perception, without any hallucinations, delusions, or suicidal or homicidal ideations; insight in partial denial; fair judgment; full orientation; adequate concentration; intact memory; and intact cognition. 

Another November 2008 VA mental health report showed that the Veteran denied any thoughts of wanting to harm himself or others.  On mental status examination, he was alert and cooperative.  He exhibited normal speech; normal motor activity; affect congruent with depressed mood; linear and goal-directed thought process; and thought content without any hallucinations, delusions, or suicidal or homicidal ideations.  It was noted that he did not appear to respond to any internal stimulation. His concentration and memory were intact, and his insight and judgment were fair. The diagnoses were major depressive disorder, recurrent and severe, without psychotic feature; and alcohol abuse.  A GAF score of 35 was noted. 

A VA mental health report dated in the same month showed that the Veteran reported he had been doing "so so."  He reported still being depressed, but admitted he was "a little bit better" since his admission.  On mental status examination, he was alert and attentive, with fair hygiene.  Hs interview behavior was appropriate and cooperative.  He exhibited normal motor activity, with no abnormal movements; depressed mood; constricted affect; coherent speech with limited spontaneity; and reality-based thought process and perceptions, without hallucinations or delusions.  He denied suicidal ideation, but he did not see much future.  He denied suicidal plans or intent.  He denied homicidal ideation.  His insight and judgment were fair, concentration was adequate, and memory appeared intact. 

A VA mental health report dated in the same month noted that the Veteran's mood was "so so."  He denied suicidal or homicidal ideation.  On mental status examination, he appeared alert, attentive, well-developed, comfortable, and well- groomed.  His interview behavior was appropriate and cooperative.  He exhibited normal motor activity, with no abnormal movements; serious mood; blunted affect; goal-directed, coherent, and relevant speech, reality-based and logical thought process, without hallucinations, delusions, suicidal or homicidal ideation; fair insight; good judgment; full orientation; adequate concentration; intact memory; and intact cognition. 

In a December 2008 VA mental health report, the Veteran reported his mood was "so so."  He denied suicidal or homicidal ideation.  When he was encouraged to get involved in available programs following discharge, he was uncertain about doing so, but admitted to enjoying time with others.  On mental status examination, he was cooperative with the interview, with fair eye contact.  He exhibited normal motor activity and speech; "so so" mood; constricted affect; coherent thought process; and thought content without suicidal or homicidal ideation.  It was noted that he did not appear to respond to internal stimuli.  He was alert and oriented.  He had fair insight and judgment.  The diagnoses were major depressive disorder, recurrent and severe, without psychotic feature; and alcohol abuse.  A GAF score of 55 was noted. 

A VA mental health report, dated in the same month, stated that the Veteran was discharged from the hospital two days prior to the report.  He denied active suicidal thoughts.  He remained passively suicidal, wishing something would happen to him, and hopeless about the future.  However, the treating psychiatrist noted that the Veteran was able to smile once and was more interactive than he had been in the past.  On mental status examination, the Veteran was appropriately dressed and groomed.  His motor and speech were normal.  He was cooperative, with good eye contact.  He reported his mood was "the same," and his affect was depressed.  His thought process was linear.  No evidence of auditory or visual hallucination was found.  His cognition was intact; and insight and judgment were fair.  The impressions were major depressive disorder, recurrent and severe, without psychotic feature; and resolving alcohol abuse.  A GAF score of 55 was noted. 

In another December 2008 VA mental health report, it was noted that the Veteran did not feel like doing anything.  He reported going out shopping with his sisters and spending time visiting with neighbors.  On mental status examination, the Veteran was fully oriented, alert, and cooperative, and with appropriate general appearance.  He exhibited normal speech; depressed mood; blunted, flat, and sad affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact, memory was intact; insight was good; and judgment was fair. 

In a VA mental health report, also dated in December 2008, the Veteran stated he was having no thoughts of killing himself.  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact; memory was intact; and insight and judgment were fair.  No suicidal or homicidal intent or plan was shown. 

Another December 2008 VA mental health report noted that the Veteran was doing "okay."  He went out to eat with his sister and still visited with his neighbors.  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact; memory was intact; and insight and judgment were fair.  No suicidal or homicidal intent or plan was shown. 

In additional VA mental health reports dated in December 2008, the Veteran reported feeling "okay."  He stated he still did not feel like living, but was not thinking about killing himself.  He did not want to commit suicide.  He had spent some time with his sisters and with his neighbor.  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact; memory was intact; and insight and judgment were fair.  No suicidal or homicidal intent or plan was shown. 

In a January 2009 VA mental health report, the Veteran reported feeling "a little down."  He reported having been out to eat with his sister and visiting with another sister.  He stated, "I want to do something to help people.  I think there is far too much pain and hurt in this world."  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact; memory was intact; insight was good; and judgment was fair.  He denied any current suicidal or homicidal intent or plan. 

In a VA mental health report dated in the same month, the Veteran reported that "things were okay."  He denied any major changes since last visit.  He reported helping his brother-in-law with house work and enjoying the work.  He went visiting with his neighbors.  On mental status examination, the Veteran was appropriately dressed and groomed.  His motor and speech were normal.  He was cooperative, with good eye contact.  He rated his mood at 5 on a scale of 1 to 10; his affect was subdued, but improved slightly over last visit; and his thought process was linear.  He denied suicidal ideation.  No evidence of auditory or visual hallucination was shown.  His cognition, insight, and judgment were currently intact.  The diagnoses were severe major depressive disorder, without psychotic features; and resolving alcohol abuse. 

Another January 2009 VA mental health report noted that the Veteran was spending a lot of time helping his brother-in-law to add a new porch to the house, which kept him very busy.  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact; memory was intact; insight was good; and judgment was fair.  He denied any current suicidal or homicidal intent or plan. 

A January 2009 home visit report showed that the Veteran was irritated because the visitor failed to call prior to the visit.  He denied suicidal intent, but stated, "I just want to not be here.  I don't have any purpose here.  I just want more enjoyment out of life."  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; depressed mood; blunted and flat affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact; memory was intact; insight was fair; and judgment was fair.  He denied any current suicidal or homicidal intent or plan. 

In a February 2009 VA mental health report, the Veteran reported continuing to help his brother-in-law with home improvements.  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal directed thought process; and appropriate thought content, with no delusions or hallucination.  His attention and concentration were intact; memory was intact; insight was fair; and judgment was good.  He denied any current suicidal or homicidal intent or plan. 

In a VA mental health report, dated in the same month, the Veteran reported continuing to help his brother-in-law, and spending time with his sisters and some of his neighbors.  He stated that he did not plan to go out much in the public until his colostomy went away.  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucinations.  His attention and concentration were intact; memory was intact; insight was fair; and judgment was good.  He denied any current suicidal or homicidal intent or plan. 

In a March 2009 VA mental health report, the Veteran stated, "I'm not thinking about killing myself.  I've been spending a few days a week helping my brother-in-law with his house renovations."  On mental status examination, the Veteran was fully oriented, alert, and cooperative, with appropriate general appearance.  He exhibited normal speech; euthymic mood; full and appropriate affect; goal-directed thought process; and appropriate thought content, with no delusions or hallucinations.  His attention and concentration were intact; memory was intact; insight was fair; and judgment was fair.  He denied any current suicidal or homicidal intent or plan. 

A May 2009 VA emergency department report reflects that the Veteran was referred for psychiatric admission.  The Veteran reported having thoughts of hurting himself recently, but denied any plan to take his life.  The Veteran reported feeling hopeless and anxious. 

In November 2009, the Veteran underwent a VA psychiatric examination.  The Veteran reported that he was single with no children, lived alone, and was not dating.  He stated that he had four close friends and saw the new friend daily and the others about 1 to 2 times a month.  He also stated that he had some casual friends in Alcoholics Anonymous whom he saw about 6 times a week when he went to the meetings.  He stated he rode his scooter around with his dog and was trying to help people in the community. 

On mental status examination, the Veteran was alert, oriented, and attentive, and appeared his stated age.  His mood appeared to be somewhat dysphoric, and his affect was constricted.  There was some evidence of psychomotor agitation.  The Veteran exhibited good eye contact and cooperation with the examiner.  His thought process was circumstantial; his thought content was devoid of current auditory or visual hallucinations.  The examiner reviewed past medical records indicating that the Veteran had psychotic symptoms in the context of mania.  No current evidence of delusional contact was shown.  The Veteran denied current thoughts of hurting himself or others.  He reported a history of 3 to 4 suicide attempts, and indicated that the last time he was physically aggressive toward somebody was over a year ago.  His memory was moderately-to-severely impaired for immediate information and he had difficulty with recent and remote events.  He was able offer a concrete interpretation of a proverb and concentrate well enough to spell "world" backwards, and his intelligence was estimated to be in the low-average range.  It was noted that the Veteran had limited insight into his current condition.  The diagnostic impressions were bipolar affective disorder and PTSD on Axis I.  The examiner noted a GAF score of 55 for PTSD, and 48 for bipolar disorder. 

The VA examiner stated the Veteran was exhibiting moderate symptoms associated with PTSD related to his service in Vietnam.  The Veteran reported intrusive thoughts of combat occurring 8 to 12 times a month; nightmares once a month; and psychological and physiological reactivity to loud noise.  He stated he avoided talking and tried to avoid thinking about Vietnam, war movies, and war coverage. His affect was constricted.  He reported emotional detachment from others, problems with irritability and concentration, exaggerated startle reaction to loud noise, unexpected approaches, and a hypervigilant style.  He also reported manic symptoms, racing thoughts, feeling on the go, talking excessively, and grandiosity. The record suggested that he had psychotic symptoms when he was manic.  He would spend a lot of money and gamble, and have irritability and trouble sleeping. He also reported periods of depression, with low energy, low motivation, fatigue, and decreased feelings of hope.  The Veteran stated he had symptoms of PTSD since his time in Vietnam, but he felt they have gotten better.  He denied periods of remission with these symptoms and denied problems with activities of daily living, such as feeding, bathing, or toileting himself.  He was not sure when his bipolar disorder started and he felt it was about the same time.  He reported periods when his symptoms worsened and then got better and stable.  With respect to activities of daily living associated with bipolar disorder, he reported he would skip a bath sometimes up to a week.  The examiner opined that the Veteran's social adaptability and interactions with others appeared to be moderately impaired in terms of PTSD, and severely impaired in terms of bipolar disorder.  His ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner  appeared to be moderately impaired because of PTSD, and severely impaired because of bipolar disorder.  The examiner stated that, overall, the Veteran's estimated level of disability was in the severe range for bipolar disorder and the moderate range for PTSD. 

With respect to the Veteran's depression, it appeared to be related to his bipolar disorder, which appeared to be a separate disorder from his PTSD.  However, the examiner noted that, according to the diathesis-stress model, with people who have a biological predisposition to develop a mental illness, the likelihood that they will develop a mental illness is increased if they are experiencing a great deal of stress.  Therefore, even though the bipolar disorder and the depression appear to be separate from the Veteran's PTSD, the stress that he experienced in Vietnam and the stress associated with his PTSD could have been contributing factors to the presentation of the bipolar disorder. 

After reviewing the evidence of record since the initial grant of service connection effective February 2, 2004, the Board concludes that the Veteran's PTSD is most appropriately rated as 50-percent disabling, and no more.  In making this determination, the Board finds that the severity of the Veteran's PTSD symptoms goes beyond the symptoms required for a 30-percent disability rating.  Moreover, the Board finds that the medical evidence of record does not support an initial evaluation in excess of 50 percent. 

At the outset, the Board notes that it is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, multiple VA examiners have very clearly distinguished between the level of impairment due to PTSD and the overall level of impairment attributable to the Veteran's other, nonservice-connected psychiatric problems, to include bipolar disorder.  The Board particularly notes the examiners have provided different GAF scores to illustrate the severity of PTSD symptoms (assigned GAF scores of 55) versus impairments due to bipolar disorder (assigned GAF scores of 48 to 51). 

The Veteran's recorded GAF scores since the initial grant of service connection have ranged from 40 to 56, with a majority of GAF ratings being in the 50s.  The Board observes that the Veteran had multiple psychiatric hospitalizations during the pendency of this appeal, and the GAF scores during these periods were as low as 35.  However, a temporary total evaluation is assignable for hospitalizations over 21 days.  The issue of entitlement to a temporary total evaluation is separate from the appropriate evaluation for the Veteran's PTSD assigned herein for the overall period since the initial grant of service connection.  Accordingly, GAF scores during the periods of hospitalizations are not herein for review.  As noted above, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., having few friends or having conflicts with peers or co-workers). 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Since the initial grant of service connection, the Veteran has reported symptoms of depression; mood swings; sleep problems; nightmares occurring 3 to 4 times a year; intrusive thoughts triggered by military trauma-related stimuli; difficulty coping with anger; irritability; impaired impulse control; hyper-startle response; limited interests; lack of motivation; mind wandering; impaired attention, concentration, and memory; social withdrawal; difficulty tolerating crowds; and intermittent and transient suicidal ideation, with passive death wishes.  In considering this disability as a whole, the Board concludes that the Veteran's PTSD is most analogous to the criteria warranting a 50-percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, an initial disability rating of 50-percent is warranted for service-connected PTSD. 

The evidence does not reflect that the Veteran's PTSD has been manifested by symptoms of such severity to warrant a higher disability rating in excess of 50 percent at any time since the initial grant of service connection on February 2, 2004. Objectively, the Veteran has generally been appropriately groomed, fully oriented, alert, cooperative, and kept fair eye contact.  He has exhibited variable mood and affect; normal speech and psychomotor activity; average intelligence; linear and goal-directed thought process; appropriate thought content without hallucination, apparent delusion, paranoia, or homicidal ideation; and fair insight and judgment. The evidence does not show this condition to be manifested by symptoms such as obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation, and neglect of personal appearance and hygiene. 

While the record reflects that the Veteran has had intermittent suicidal ideations and passive death wishes, the records show that they were generally transient in nature.   The Veteran also has repeatedly denied current intent or plan to carry out such suicidal thoughts.  Additionally, the evidence of record shows that the Veteran has been able to maintain close relationships with his siblings and a few friends.  

Moreover, while the records have shown that the Veteran has exhibited violent behavior in the past, and that the Veteran reported being violent approximately one year prior to the November 2009 VA examination, there is no evidence that the Veteran has been violent since his incarceration in 2006.  Despite the Veteran's report of being violent in 2008, treatment records dated in 2008 are completely silent with respect to any reports of violent behavior.  While the Board recognizes that suicidal ideation and violent behavior are listed as examples of symptoms warranting a 70-percent evaluation, as discussed above, the criteria listed under the diagnostic code for PTSD are not intended to constitute an exhaustive list; rather, they are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  As such, the overall evidence of record shows that the Veteran does not exhibit most of the symptoms listed to warrant a 70-percent rating.  Moreover, these symptoms were taken into consideration by the Board in increasing his disability rating to the currently assigned 50 percent. 

As for occupational and social impairment, the Veteran reported difficulty relating to others and job duties at work.  He reported that his last full-time job ended in 1998 and that he had held a couple of temporary jobs since that time, but that they lasted no longer than a few weeks.  He also reported that, when he worked, he could not get along with others and had difficulty with supervision.  However, the objective evidence of record does not show occupational and social impairment with deficiencies in most areas, or total occupational and social impairment due to PTSD.  Specifically, the September 2004 SSA psychiatric evaluation report stated that, although the Veteran's ability to relate to others was somewhat impaired by bipolar disorder and his ability to concentrate and persist on complex tasks was moderately impaired, he was able to perform simple tasks.  The Veteran was found to have a relatively insignificant deficit in expressive writing, and his sight reading and basic math skills were fairly functional.  The October 2004 SSA functional capacity assessment report also found that the Veteran could be on time and work with a schedule, though he would be difficult to supervise at times.  The conclusion was that the Veteran could do simple tasks and had only an overall moderate clinical level impairment.  Notably, both the August 2006 and November 2009 VA examiners reached the same conclusion that the Veteran's social adaptability and interactions with others and his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner were moderately impaired due to his PTSD, although severely impaired due to his bipolar disorder. 

As for his social impairment, the record reflects that the Veteran maintains close relationships with his family members and close friends, although his social life was limited.  He avoids crowds and wishes to withdraw.  While he exhibits some social impairment, this is contemplated in the currently assigned 50-percent disability rating, which accounts for difficulty in establishing and maintaining effective work and social relationships.  The next highest rating, a 70-percent rating, refers to an inability to establish and maintain effective relationships.  The evidence of record does not reflect this level of social impairment.  As noted above, the Veteran was able to get along well with his family, close friends, and neighbors.  The record reflects that he had been living alone, but had very frequent visits from his sisters and neighbors, and that he often participated in social events and programs available to him. 

Overall, the objective evidence of record shows that the Veteran's level of disability to be in the moderate range for his service-connected PTSD.  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 50 percent for his PTSD, since the initial grant of service connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time, since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  Thus, staged ratings are not in order, and a 50-percent rating for PTSD is warranted since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but would nevertheless still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render his 50-percent rating inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 50-percent disability rating for his service-connected PTSD.  This includes consideration of symptoms such as flattened affect, disturbances of motivation and mood and difficult establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The evidence does not show this condition to be manifested by symptoms such as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; and neglect of personal appearance and hygiene.  Id.  The criteria for a 50-percent disability rating more than reasonably describes the Veteran's disability level and symptomatology; therefore, the currently assigned schedular evaluation is adequate and no referral is required. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 50 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 119.  



ORDER

An initial evaluation of 50 percent, and no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


